IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,966


LARRY RAY SWEARINGEN, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM THE DENIAL OF A MOTION TO RECUSE
FILED IN CAUSE NO. 99-11-06435-CR
IN THE 9TH JUDICIAL DISTRICT COURT
MONTGOMERY COUNTY


Per Curiam.

O P I N I O N


	This is a direct appeal of the denial of a motion to recuse filed in the 9th Judicial
District  Court of Montgomery County, Cause No. 99-11-06435-CR, styled The State of
Texas v. Larry Ray Swearingen.  Appellant's appeal is untimely and is, therefore,
dismissed. 
Do not publish
Delivered:  	November 26, 2008